Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 6, 2022

                                      No. 04-21-00493-CV

                          IN THE INTEREST OF L.Z.U., A CHILD

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 34608
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

       On December 18, 2021, appellee filed a motion to dismiss this appeal claiming that
appellant’s notice of appeal was untimely. Appellee points out that appellant’s notice of appeal
was due on November 4, 2021, but was not filed until November 5, 2021.
        Under Rule 26.3 of the Texas Rules of Appellate Procedure, an appellate court may
extend the time to file a notice of appeal if, within fifteen days after the deadline for filing the
notice of appeal, the party files the notice of appeal and a motion in the appellate court. TEX. R.
APP. P. 26.3. Although appellant filed her notice of appeal within the fifteen-day grace period
allowed by Rule 26.3, she did not file a motion for extension of time.
         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, to
satisfy Rule 26.3, an appellant must provide a reasonable explanation for her failure to file a
notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3.
         The law provides that any plausible statement of circumstances indicating that the failure
to timely file the notice of appeal was not deliberate or intentional, but was the result of
inadvertence, mistake, or mischance should be accepted as a reasonable explanation. Garcia v.
Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989). Under this standard, any conduct short
of deliberate or intentional noncompliance qualifies as inadvertence, mistake, or mischance, even
if that conduct can also be characterized as professional negligence. Id.
       Here, appellant has filed a response to the motion to dismiss, stating that she believed the
“appellate window was calculated by excluding the day [on] which the judgment was signed as
well as the day that the Notice of Appeal was filed. Accordingly, [appellant] believed that
November 5, 2021, was the last day that an appeal notice could be filed.” This explanation is
reasonable. See id. We, therefore, GRANT appellant’s implied motion for extension of time to
file appellant’s notice of appeal and ORDER this appeal RETAINED on the court’s docket.
Appellee’s motion to dismiss this appeal is DENIED.
       Appellant’s brief is due on or before January 12, 2022.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court